J-S20031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ALEX STRANGE BUDD PLOWMAN                  :
                                               :
                       Appellant               :      No. 1364 WDA 2018

       Appeal from the Judgment of Sentence Entered August 28, 2018
                In the Court of Common Pleas of Blair County
            Criminal Division at No(s): CP-07-CR-0001816-2017


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED AUGUST 06, 2019

       Appellant, Alex Strange Budd Plowman, appeals from the judgment of

sentence entered in the Blair County Court of Common Pleas, following his

jury trial convictions for rape of a child, aggravated indecent assault, statutory

sexual assault, indecent assault, sexual assault, endangering the welfare of a

child (“EWOC”), unlawful contact with a minor, and corruption of minors.1 We

affirm.

       The relevant facts and procedural history of this appeal are as follows.

In 2015, Appellant began living with his girlfriend and her minor daughter,

A.B.H. (“Victim”), who was approximately three years old at the time.

Between late summer 2016 and June 29, 2017, Victim thrice indicated to her

____________________________________________


1 18 Pa.C.S.A. §§ 3121(c); 3125(a)(7); 3122.1(b); 3126(a)(7); 3124.1;
4304(a)(1); 6318(a)(1); and 6301(a)(1)(ii), respectively.
J-S20031-19


mother that Appellant had touched her vagina and butt with his hands and

penis on several occasions. On June 29, 2017, Victim’s mother took Victim to

the hospital for examination and contacted law enforcement about the alleged

sexual abuse.        During the investigation into the sexual abuse allegations

against Appellant, Ashley Domiano, a forensic interviewer, conducted and

video recorded a forensic interview of Victim on July 25, 2017. That same

day, Dr. Rachel Schwab performed a forensic medical exam on Victim.

        On August 8, 2017, the Commonwealth filed a criminal complaint

against Appellant. The Commonwealth filed a motion in limine on March 9,

2018.     Through its motion, the Commonwealth sought to introduce: (i)

Victim’s trial testimony via an alternative method; (ii) statements Victim made

to her mother and to Ms. Domiano during the forensic interview; and (iii)

expert testimony of Ms. Domiano and Dr. Schwab.                        Subsequently, the

Commonwealth provided Appellant notice it also sought to introduce the

expert testimony of Dr. Veronique Valliere, a forensic psychologist, and a

document reflecting Dr. Valliere would testify about sexual abuse victim

behavior.       On    April   10,   2018,      Appellant   filed   a   response   to   the

Commonwealth’s motion in limine. In his response, Appellant made a broad

request for Frye2 hearings on Ms. Domiano’s and Dr. Valliere’s proposed

expert testimony; Appellant did not elaborate upon or provide rationale for his



____________________________________________


2   Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).

                                            -2-
J-S20031-19


request. Later, the Commonwealth substituted Dr. Valliere with Dr. Barbara

Ziv, and provided Appellant an expert report of Dr. Ziv. The expert reports

for Dr. Valliere and Dr. Ziv were comparable and each consisted of a

memorandum describing the effects of sexual victimization of children.

      On   April   25,   2018,   the   court   conducted   a   hearing   on   the

Commonwealth’s motion in limine. At the hearing, Victim’s mother testified

about three different conversations she had had with Victim, during which

Victim reported Appellant had abused her. Additionally, Appellant objected to

the admission of the expert report of: (i) Dr. Ziv, as overly-broad; and (ii) Dr.

Valliere, because the Commonwealth indicated she would not be testifying at

trial. The court admitted both reports over Appellant’s objections. Appellant

also objected to Dr. Ziv’s and Ms. Domiano’s qualifications as expert witnesses

and asked the court to conduct Frye hearings as to both witnesses. Appellant

generally claimed the proposed testimony of Dr. Ziv and Ms. Domiano would

fail the Frye standard. The court accepted the expert qualifications of both

Dr. Ziv and Ms. Domiano and declined to hold a Frye hearing as to either

witness.   The court subsequently granted the Commonwealth’s motion in

limine via an order dated April 25, 2018, and entered May 2, 2018.

      Appellant proceeded to a jury trial on May 1, 2018. On May 3, 2018,

the jury convicted Appellant of two counts each of rape of a child, statutory

sexual assault, sexual assault, aggravated indecent assault, indecent assault,

EWOC, and one count each of unlawful contact with a minor and corruption of


                                       -3-
J-S20031-19


minors. The court sentenced Appellant on August 31, 2018, to an aggregate

term of twenty-seven (27) to fifty-four (54) years’ imprisonment, plus five (5)

years’ probation. Additionally at sentencing, the court notified Appellant of

his requirement to register and report for life as a Tier III sex offender under

the Sexual Offender Registration and Notification Act (“SORNA”).             On

September 20, 2018, Appellant timely filed a notice of appeal.       The court

ordered Appellant on October 25, 2018, to file a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(b); Appellant timely

complied on October 31, 2018.

      Appellant raises the following issues for our review:

         DID THE TRIAL COURT ERR[] IN PERMITTING TESTIMONY
         VIA CONTEMPORANEOUS ALTERNATE METHOD FOR
         VICTIM…, AS WELL AS ERRING IN THE NOTICE OF
         REQUIREMENTS UNDER 42 PA.C.S.A. 5985.1(B)[?]

         DID THE TRIAL COURT ERR[] IN PERMITTING THE
         FORENSIC INTERVIEW AND STATEMENTS PURSUANT TO 42
         PA.C.S.A. § 5985.1(A)[?]

         DID   THE  TRIAL   COURT   ERR[]   IN  ALLOWING
         COMMONWEALTH EXPERT IN FORENSIC PSYCHOLOGY AND
         VICTIM’S RESPONSE TO SEXUAL ABUSE; FORENSIC
         MEDICAL EXAMINER AND FORENSIC INTERVIEWS[?]

(Appellant’s Brief at 25).

      The standard of review for admission of evidence is as follows: “The

admissibility of evidence is at the discretion of the trial court and only a

showing of an abuse of that discretion, and resulting prejudice, constitutes

reversible error.” Commonwealth v. Ballard, 622 Pa. 177, 197-98, 80 A.3d


                                     -4-
J-S20031-19


380, 392 (2013), cert. denied, 573 U.S. 940, 134 S.Ct. 2842, 189 L.Ed.2d

824 (2014).

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused when the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill will.

Commonwealth v. Goldman, 70 A.3d 874, 878-79 (Pa.Super. 2013), appeal

denied, 624 Pa. 672, 85 A.3d 482 (2014). “To constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.”     Commonwealth v. Lopez, 57 A.3d 74, 81

(Pa.Super. 2012), appeal denied, 619 Pa. 678, 62 A.3d 379 (2013).

      “Hearsay” is an out-of-court statement offered in evidence to prove the

truth of the matter asserted. Pa.R.E. 801(c). Generally, hearsay testimony

is inadmissible at trial. See Pa.R.E. 802. “The tender years exception allows

for the admission of a child’s out-of-court statement due to the fragile nature

of young victims of sexual abuse.” Commonwealth v. Kriner, 915 A.2d 653,

657 (Pa.Super. 2007) (quoting Commonwealth v. Fink, 791 A.2d 1235,

1248 (Pa.Super. 2002)) (internal quotation marks omitted). The Tender Years

Exception to the hearsay rule provides:

         § 5985.1. Admissibility of certain statements


                                     -5-
J-S20031-19


       (a)     General rule.—An out-of-court statement made by
       a child victim or witness, who at the time the statement was
       made was 12 years of age or younger, describing any of the
       offenses enumerated in 18 Pa.C.S. Chs. 25 (relating to
       criminal homicide), 27 (relating to assault), 29 (relating to
       kidnapping), 31 (relating to sexual offenses), 35 (relating to
       burglary and other criminal intrusion) and 37 (relating to
       robbery), not otherwise admissible by statute or rule of
       evidence, is admissible in evidence in any criminal or civil
       proceeding if:

          (1) the court finds, in an in camera hearing, that the
          evidence is relevant and that the time, content and
          circumstances of the statement provide sufficient indicia
          of reliability; and

          (2) the child either:

                (i) testifies at the proceeding; or

                (ii) is unavailable as a witness.

       (a.1) Emotional distress.—In order to make a finding
       under subsection (a)(2)(ii) that the child is unavailable as a
       witness, the court must determine, based on evidence
       presented to it, that testimony by the child as a witness will
       result in the child suffering serious emotional distress that
       would substantially impair the child’s ability to reasonably
       communicate. In making this determination, the court may
       do all of the following:

          (1) Observe and question the child, either inside or
          outside the courtroom.

          (2) Hear testimony of a parent or custodian or any other
          person, such as a person who has dealt with the child in
          a medical or therapeutic setting.

       (a.2) Counsel and confrontation.—If the court hears
       testimony in connection with making a finding under
       subsection (a)(2)(ii), all of the following apply:

          (1) Except as provided in paragraph (2), the defendant,
          the attorney for the defendant and the attorney for the

                                   -6-
J-S20031-19


            Commonwealth or, in the case of a civil proceeding, the
            attorney for the plaintiff has the right to be present.

            (2) If the court observes or questions the child, the court
            shall not permit the defendant to be present.

         (b)     Notice     required.—A      statement     otherwise
         admissible under subsection (a) shall not be received into
         evidence unless the proponent of the statement notifies the
         adverse party of the proponent’s intention to offer the
         statement and the particulars of the statement sufficiently
         in advance of the proceeding at which the proponent intends
         to offer the statement into evidence to provide the adverse
         party with a fair opportunity to prepare to meet the
         statement.

42 Pa.C.S.A. § 5985.1.

      “Any statement admitted under the [tender years hearsay exception]

must possess sufficient indicia of reliability, as determined from the time,

content, and circumstances of its making.” Commonwealth v. O'Drain, 829

A.2d 316, 320 (Pa.Super. 2003) (citing 42 Pa.C.S.A. § 5985.1(a)). “The main

consideration for determining when hearsay statements made by a child

witness are sufficiently reliable is whether the child declarant was particularly

likely to be telling the truth when the statement was made.” Commonwealth

v. Lyons, 833 A.2d 245, 255 (Pa.Super. 2003).           Factors the court may

consider when determining reliability include, but are not limited to, “the

spontaneity of the statements, consistency in repetition, the mental state of

the declarant, use of terms unexpected in children of that age and the lack of

a motive to fabricate.” Commonwealth v. Delbridge, 578 Pa. 641, 675,

855 A.2d 27, 47 (2003); Lyons, supra.


                                      -7-
J-S20031-19


      “The Tender Years Statute [also] requires that an in camera hearing

take place to determine whether a child witness is unavailable to testify.” Id.

at 254 (citing 42 Pa.C.S.A § 5985(a)). Nevertheless, “prior to concluding a

child witness is unavailable, a court must determine whether forcing the child

to testify will result in such serious emotional distress to the child that [the

child] will not be able to reasonably communicate.”        Id.; 42 Pa.C.S.A §

5985(a.1). “To reach this determination, the court ‘may’ either question the

child witness or hear testimony of a parent or person who has dealt with the

child in a therapeutic setting.” Id. at 254-55; 42 Pa.C.S.A § 5985(a.1)(1)-

(2). “[T]here is no other manner, method, procedure, or definition of what

constitutes unavailability.” Kriner, supra at 659.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Hiram A.

Carpenter, III, we conclude Appellant’s first and second issues merit no relief.

The trial court opinion comprehensively discusses and properly disposes of the

first two questions presented. (See Trial Court Opinion, filed May 2, 2018, at

2-8) (finding: (1) at hearing on Commonwealth’s motion in limine, Victim’s

mother testified Appellant’s presence would significantly impair Victim’s ability

to testify; Victim’s mother said Victim appears nervous to point of almost

being in panic if she hears reference to Appellant’s name or Appellant’s

conduct toward Victim; Victim’s mother explained she did not believe Victim

could communicate effectively, or at all, if Appellant were present; that Victim


                                      -8-
J-S20031-19


communicated without issue to forensic examiner about Appellant’s actions

does not mean Victim would similarly testify at trial; concerning Appellant’s

right of confrontation, balance of interests weighs in favor of permitting Victim

to testify via contemporaneous alternative method; Appellant suffered no

prejudice from Commonwealth’s failure to provide Appellant notice before

hearing of Victim’s statements to her mother which Commonwealth sought to

introduce; Appellant cross-examined Victim’s mother at motion in limine

hearing; (2) record established forensic interviewer, Ms. Domiano, had

significant experience interviewing child victims of sexual abuse; Victim spoke

to Ms. Domiano openly, with descriptive language in neutral environment; Ms.

Domiano’s questioning of Victim did not indicate Victim had been coached;

many defenses Appellant may have wished to raise at trial would require

introduction of Victim’s statements to Ms. Domiano and her mother;

introduction of Victim’s statements promotes fair trial). The record supports

the trial court’s rationale. See Ballard, supra. Accordingly, as to Appellant’s

issues one and two, we affirm on the basis of the trial court opinion.

      In his third issue, Appellant contends Dr. Schwab’s testimony was

irrelevant. Appellant submits Dr. Schwab’s conclusion that Victim’s forensic

examination “neither confirms nor rules out sexual abuse” did not tend to

prove or disprove Appellant sexually abused Victim. Appellant also maintains

the Commonwealth did not provide Appellant with an expert report of Dr. Ziv.

Appellant claims the Commonwealth provided him, instead, a summary of the


                                      -9-
J-S20031-19


proposed testimony of Dr. Valliere to represent Dr. Ziv’s intended testimony.

Appellant posits the court should have conducted a Frye hearing regarding

Dr. Ziv’s testimony. Appellant asserts 42 Pa.C.S.A. § 5920 does not obviate

the need for a Frye hearing regarding proposed expert testimony on sexual

abuse victim response. Appellant insists Dr. Ziv’s testimony fails to satisfy

Frye. Appellant concludes this Court should vacate the judgment of sentence

and grant a new trial. We disagree.3, 4

       Relevance      is    the    threshold       for   admissibility   of   evidence.

Commonwealth v. Cook, 597 Pa. 572, 602, 952 A.2d 594, 612 (2008).

Relevant evidence is evidence having any tendency to make the existence of

any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence. Pa.R.E. 401.



____________________________________________


3 To the extent Appellant purports to challenge the court’s admission of Ms.
Domiano’s expert testimony, Appellant failed to include in his brief any
discussion of Ms. Domiano. See Pa.R.A.P. 2119(a); Commonwealth v.
Hardy, 918 A.2d 766, 771 (Pa.Super. 2007), appeal denied, 596 Pa. 703, 940
A.2d 362 (2008) (stating: “[I]t is an appellant’s duty to present arguments
that are sufficiently developed for our review. The brief must support the
claims with pertinent discussion, with references to the record and with
citations to legal authorities. … This Court will not act as counsel and will not
develop arguments on behalf of an appellant”). Therefore, Appellant’s claim
regarding Ms. Domiano’s expert testimony is waived, and we give it no further
attention.

4 To the extent Appellant attempts to argue Section 5920 is unconstitutional
under Frye, Appellant’s claim is waived because he raises it for the first time
on appeal. See Pa.R.A.P. 302(a) (explaining general rule that issues not
raised before trial court are waived and cannot be raised for first time on
appeal).

                                          - 10 -
J-S20031-19


“Evidence is relevant if it logically tends to establish a material fact in the case,

tends to make a fact at issue more or less probable or supports a reasonable

inference or presumption regarding a material fact.”            Commonwealth v.

Drumheller, 570 Pa. 117, 135, 808 A.2d 893, 904 (2002), cert. denied, 539

U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137 (2003).

      Section 5920 governs the admissibility of expert testimony regarding

sexual abuse victim response and behavior, and states in relevant part:

         § 5920.     Expert        testimony         in   certain   criminal
         proceedings

                                    *     *      *

         (b)    Qualifications and use of experts.—

             (1) In a criminal proceeding subject to this section, a
             witness may be qualified by the court as an expert if the
             witness has specialized knowledge beyond that
             possessed by the average layperson based on the
             witness’s experience with, or specialized training or
             education in, criminal justice, behavioral sciences or
             victim services issues, related to sexual violence, that will
             assist the trier of fact in understanding the dynamics of
             sexual violence, victim responses to sexual violence and
             the impact of sexual violence on victims during and after
             being assaulted.

             (2) If qualified as an expert, the witness may testify to
             facts and opinions regarding specific types of victim
             responses and victim behaviors.

             (3) The witness’s opinion regarding the credibility of any
             other witness, including the victim, shall not be
             admissible.

             (4) A witness qualified by the court as an expert under
             this section may be called by the attorney for the
             Commonwealth or the defendant to provide the expert

                                        - 11 -
J-S20031-19


           testimony.

42 Pa.C.S.A. § 5920(b). Recently, this Court addressed the intersection of

Frye and Section 5920 in Commonwealth v. Cramer, 195 A.3d 594

(Pa.Super. 2018). This Court explained:

        When reviewing challenges to the admission of expert
        testimony, we leave such decisions “largely to the discretion
        of the trial court, and its rulings thereon will not be reversed
        absent an abuse of discretion.”           Commonwealth v.
        Watson, 945 A.2d 174, 176 (Pa.Super. 2008) (citation
        omitted).

        The Pennsylvania Rules of Evidence govern the admission of
        expert witness testimony. Our Supreme Court has held
        that, pursuant to Pa.R.E. 702, Pennsylvania courts must
        apply the Frye test in determining whether to admit novel
        scientific evidence in a criminal trial. Commonwealth v.
        Jacoby, 170 A.3d 1065, 1090-91 (Pa. 2017).

        The General Assembly, when enacting 42 Pa.C.S.[A.] §
        5920, did not purport to address or alter the applicability of
        Frye or Pa.R.E. 702(c). Section 5920 only addresses
        the relevancy of this expert testimony, and not (i)
        whether the expert’s conclusions are novel, and (ii)
        whether the methodology used to arrive at his or her
        conclusions is generally accepted. Section 5920 is
        silent on the issue of whether the proponent of an
        expert witness who testifies about different
        responses of victims to sexual violence must first
        demonstrate that the expert’s conclusion is not novel
        or whether the novel conclusion is based on
        “methodology [that] is generally accepted in the
        relevant field.” Pa.R.E. 702(c). Insofar as the parties
        dispute whether trial courts should continue to apply
        Frye and Pa.R.E. 702 to this Section 5920 expert
        testimony, we hold that they do apply. A trial court
        must treat an expert who testifies pursuant to Section
        5920 as it treats any other expert. Otherwise, there is
        no way to ensure that an expert’s opinion is based on a
        generally accepted methodology. Thus, we proceed with
        our Frye analysis.

                                    - 12 -
J-S20031-19



        This Court has explained that scientific evidence is “novel”
        when “there is a legitimate dispute regarding the reliability
        of the expert’s conclusions.” Commonwealth v. Safka, 95
        A.3d 304, 307 (Pa.Super. 2014) (citation and quotation
        omitted).    To be admissible at trial, the methodology
        underlying the novel scientific evidence “must have gained
        general acceptance in the relevant scientific community.”
        Commonwealth v. Powell, 171 A.3d 294, 307 (Pa.Super.
        2017).

        A trial court is not required to conduct a Frye hearing any
        time a party seeks to introduce scientific evidence. “Rather,
        a hearing is warranted only when the trial court has
        articulable grounds to believe that an expert witness has not
        applied accepted scientific methodology in a conventional
        fashion in reaching his or her conclusions.” Jacoby[,
        supra] at 1091.

        A party opposing the scientific evidence must demonstrate
        that the expert’s testimony is based on novel scientific
        evidence, i.e., “that there is a legitimate dispute regarding
        the reliability of the expert’s conclusions.” Safka[, supra]
        at 307. “If the moving party has identified novel scientific
        evidence, then the proponent of the scientific evidence must
        show that the expert’s methodology has general acceptance
        in the relevant scientific community despite the legitimate
        dispute.” Id. (citation and quotation omitted). See also
        Jacoby[, supra] at 1091; Powell[, supra] at 307
        (rejecting claim that Commonwealth, the proponent of
        expert testimony, had the initial burden and explaining that
        a defendant opposing such testimony had the burden of
        showing the testimony was based on novel scientific
        evidence in order to proceed to a Frye hearing).

Cramer, supra at 605-07 (emphasis added).

     In Cramer, this Court considered whether the trial court should have

conducted a Frye hearing, where the defendant claimed the Commonwealth’s

proposed expert witness’ testimony on sexual abuse victim behavior and

response was not “grounded in peer-reviewed, empirical studies, was

                                   - 13 -
J-S20031-19


scientifically unreliable, and did not rest on any empirically verified research.”

Id. at 607 (some internal quotation marks omitted).          The Cramer Court

determined a Frye hearing was unnecessary, because the defendant’s general

challenge to the proposed expert testimony did not raise “articulable grounds”

that the proposed expert witness had applied scientifically unreliable methods

to reach the expert’s conclusions; the defendant “failed to make an initial

showing that [the proposed] expert testimony was based on novel scientific

evidence.” Id.

      Instantly, the Commonwealth sought to introduce the expert testimony

of, inter alia, Dr. Schwab, a medical examiner, and Dr. Ziv, a forensic

psychologist. Prior to the motion in limine hearing, the Commonwealth: (i)

provided Appellant an expert report for Dr. Valliere, the forensic psychology

expert the Commonwealth initially intended to introduce; (ii) substituted Dr.

Valliere with Dr. Ziv; and (iii) provided Appellant an expert report for Dr. Ziv.

During the motion in limine hearing, the trial court accepted the expert reports

of both Dr. Ziv and Dr. Valliere, both of which were very similar and indicated

each witness would testify about sexual abuse victim response and behavior,

generally. Additionally, the trial court denied Appellant’s broad request for a

Frye hearing regarding Dr. Ziv’s proposed expert testimony, and permitted

the Commonwealth to introduce Dr. Ziv’s expert testimony at trial.

      In its opinion, the trial court addressed its admission of the expert

testimony of Dr. Schwab and Dr. Ziv, as follows:


                                     - 14 -
J-S20031-19


       In its motion the Commonwealth offers two expert
       witnesses who are intended to be called at trial.
       Additionally, at our hearing the Commonwealth noticed a
       third expert[, Dr. Ziv,] not noted in their motion in the
       person of a designated forensic psychologist who would
       provide expert testimony generally to educate the jury
       regarding the process of disclosure in child abuse cases and
       the factors impacting a child’s relationship with the
       perpetrator. That expert would also provide education
       regarding victim behaviors and the related dynamics of
       trauma and impact of abuse. This testimony is offered
       neither to bolster victim credibility nor to comment on this
       particular case with any specificity. Rather, it is introduced
       to generally educate the jurors to dispel certain perceived
       myths and misinformation in the areas of sexual abuse
       generally, victim’s disclosure, and victim’s behaviors. …

                                *     *      *

       With respect to the offer of a medical examiner[, Dr.
       Schwab,] to testify regarding the physical examination of
       the child, the defense objection is stated with more
       specificity.  Here the defense objects to the expert’s
       proffered testimony (apparently based on the medical
       report) which suggests that a physical exam “neither
       confirms nor rules out sexual abuse”.

       Having considered that objection, we believe the testimony
       is appropriate and, in fact, represents the current state of
       the medical community’s ability to particularize whether or
       not abuse has occurred. Obviously, physical findings are
       significant and the absence of any physical findings is
       appropriately noted and argued by the defense. However,
       to take the position that the absence of physical findings
       means that no abuse has occurred is to deny this [c]ourt’s
       experience as to the limitations of physical examinations as
       we have observed them over twenty-nine years in other
       cases.

       Finally, the defense objects to the newly raised offer by the
       Commonwealth of an expert in the field of forensic
       psychological expert testimony. We have reviewed the
       applicable law in this area and especially the decision of the
       Pennsylvania     Supreme      Court    in    the    case    of

                                    - 15 -
J-S20031-19


        Commonwealth v. [Olivo], 127 A.3d 769 (2015). Based
        on our reading of [Olivo], we believe that this testimony is
        clearly admissible although it will be our intention at trial to
        be mindful of setting appropriate limits. As characterized in
        the report provided[,] this testimony is designed to be
        educational testimony which does not bolster…[V]ictim’s
        credibility but rather educates the jurors generally.
        Accordingly, specific references to the case at issue in a
        situation where the expert did not interview [Victim],
        [Victim’s] mother, or any of the principles should be (and
        will be) restricted to general questions. With this limitation
        in place, we believe this expert is appropriately offered
        under Pennsylvania law and, accordingly, we will permit the
        testimony.

                                  *     *      *

(Trial Court Opinion at 10-13).       The trial court correctly determined Dr.

Schwab’s testimony, that Victim’s physical exam “neither confirms nor rules

out sexual abuse,” was relevant and admissible evidence.          Dr. Schwab’s

testimony suggested it was possible Victim suffered sexual abuse even though

Victim exhibited no physical evidence of sexual abuse on her body.         This

testimony went to establish the likelihood Appellant sexually abused Victim,

and was therefore relevant. See Drumheller, supra.

     We depart, however, from the trial court’s rationale regarding its

admission of Dr. Ziv’s testimony.        The trial court interpreted Olivo as

providing that a Frye hearing is unnecessary for a proposed expert on sexual

abuse victim response behavior, because such expert testimony is admissible

under Section 5920. While Appellant’s case was pending on appeal, however,

this Court in Cramer held that Section 5920 does not obviate the need for a

Frye hearing; Section 5920 merely provides that Section 5920 expert

                                      - 16 -
J-S20031-19


testimony is relevant in the context of criminal allegations of sexual abuse.

See Cramer, supra at 605-06. The Cramer Court added that a Frye hearing

on proposed Section 5920 expert testimony is necessary but only if the party

opposing the expert witness raises articulable grounds that the expert’s

testimony would be inadmissible under Frye. Id. at 606.

     In the instant case, Appellant made bald claims that Dr. Ziv’s testimony

would fail the Frye standard; Appellant provided the trial court no rationale

to support that conclusion.   Appellant’s demand for a Frye hearing was

inadequate, particularly in light of Cramer, which held a challenge to a

proposed expert witness did not warrant a Frye hearing, if the opponent

raised only general claims but failed to make an initial showing that the

expert’s testimony was based on novel scientific theories. See id. at 607.

Like the defendant in Cramer, Appellant first failed to provide “articulable

grounds” to call Dr. Ziv’s conclusions into question; instead Appellant made

only a broad request for a Frye hearing. See id. Therefore, no Frye hearing

on Dr. Ziv’s proposed expert testimony was warranted. See id. Accordingly,

we affirm.   See Commonwealth v. Reese, 31 A.3d 708, 727 (Pa.Super.

2011) (en banc) (stating we may affirm on any basis if trial court’s decision

was correct).

     Judgment of sentence affirmed.




                                   - 17 -
J-S20031-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/2019




                          - 18 -
                                                          Circulated 07/11/2019 04:54 PM




   IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA

          vs.                               :CR 1816-2017

ALEX STRANGE BUDD PLOWMAN,
                     DEFENDANT


HONORABLE HIRAM A. CARPENTER, III

NICHOLE SMITH, ESQUIRE

THEODORE J. KROL, ESQUIRE


                           OPINION AND ORDER

        This matter comes before the Court on the Corrunonwealth's

Motion in Limine filed March 9, 2018.      The defense response to

the Corrunonwealth's Motion in Limine was filed on April 10, 2018.

We heard the matter to a conclusion on Wednesday, April 25,

2018.     All issues raised in the Motion in Limine are ripe for

resolution.     We �ill address them in the order in which they

were raised by the Commonwealth in their motion.

        MOTION TO PERMIT -TESTIMONY VIA CONTEMPORANEOUS
        ALTERNATIVE METHOD FOR VICTIM A.B.H.

        In its motion, the Corrunonwealth proposes that this Court

impose a set of conditions relative to the testimony of the

alleged victim, A.B.�., whereby spectators in the room where the

child would testify wouict be limited to essential staff,

counsel, the aff°iant, and a comfort person for the child victim.




                                   1

                                 �-ct A,                                           s
All of this is consistent as provided in 42 Pa.C.S.A. 598� which

provides for testimony by contemporaneous alternative method

statutorily.   At our hearing of April 25, 2018, the Commoriwea L th

presented the testimony of the victim's mother in support of the

request for testimony via alternative method.     The mother

testified essentially that she   (the mother) was satisfied that

testifying in the presence of the Defendant would, in fact,

significantly impair the ability of this five-year-old child to

present her testimony.   Specifically, the mother testified that

the child appears nervous to her if the Defendant's name or

situation is raised which can approach what the mother describes

as almost "panic".   The mother does not believe the child can

communicate effectively in a room where the Defendant is present

and might, in'fact, clam up and not say an�thing.     This is

before we even reach the question of this very tender aged

child's ability to testify in front of the fourteen adults which

comprise the jury, the judge, and a courtroom that is open to

the public and additional spectators.    The mother added that her

daughter is "more scared" now that she is educated to the fact

that the things the Defendant was doing to her were "bad

things".

     In response, the defense noted that notwithstanding its

objection to the admission of the statement which the child made




                                  2
to Ashley Damiano (her forensic interviewer) that Ms. Damiano

indicated that the child•s presentation in front of her was

"open and articulate" and that she was able to describe the

Defendant's claimed behavior toward her in con$iderable detail;

including a drawing.     (See Commonwealth's Exhibit #2).

According to Ms. Damiano, the victim was talkative and without

any apparent reservations.     Further, the defense argued. that the

mother's testimony in support of the alternative method of

tes�ifying went beyond statements which the defense had received

and that the defense was prejudiced, by this in preparation for

trial generally.    This is especially true where the Commonwealth

in their motion indicated the defense would be provided at or

about the time of the filing of this motion on March 9, 2018 a

lettei to defense counsel containing the particular statements

made to the mother which the Commonwealth is seeking to

introduce pursuant to the Tender Years Hearsay Doctrine (See

Paragraph 17 of the Motion).     This letter was apparently never

sent.

        Further, the defense invokes the Sixth Amendment right of

confrontation offering to the Court its view that under the

particular circumstances of this case the Defendant's right to

confront the child victim is unduly restricted by the Court

employing the alternative method of contemporaneous testimony.




                                   3
     Having considered the arguments, we believe the Motion fox:

Contemporaneous Alternative Method should be, and is, granted.

     In so holding, we note that notwithstanding this five-year-

old child's ability to recount the events as perceived by MB.

Damiano during the forensic interview, we cannot help but

conclude that this interview (which occurred in July 2017) is

�ancient" ir1 terms of the development of this case.    Testifying

at trial for a six-year-old is a far different matter·than an

interview before an. expert interviewer whose expertise lies in

facilitating the interview and making it as easy as possible.

This is exactly the opposite of a courtroom situation where the

reverse would be true.
        '
     As to any perceived prejudice, while we note the additional

offer of proof relative to the mother's testimony of likely

trial testimony was not followed through, per Paragraph 17 as

noted above, the defense now has the considerable advantage of

hearing the mother's actual testimony one week before trial

including an opportunity to cross examine it (a much more

powerful tool than receiving a letter which would simply be an

offer and not necessarily limited to the contents of the letter

in any event).   The defense now has a proceeding of record with

cross examination.   We further note Attorney Krol is an

extremely experienced defense attorney in our bar.     With this




                                4
opportunity a week before trial: we do not see him as

particularly disadvantaged (although we certainly do not. endorse

the Commonwealth's failure not to provide the information) ..    In

fairness, we acknowledge .this probably happened because there

was a change in the District Attorney's handling the case and

the promised submission to Mr. Krol was simply "lost" in the

transfer.

     Finally, with respect to the right of confrontation, we are

satisfied by allowing the testimony by contemporaneous

alternative method when weighing the age of this child and

possible traumatic impact versus the perceived difficulty of a

child this age testifying in the formal situation which a

courtroom represents and given defense counsel will be present

with an opportunity to question the child we do not see the·

Defendant's rights being violated to such an extent that this

motion is inappropriately granted.   Simply put, balancing the

competing considerations of the alternate method of testimony

versus the right of confrontation we find the balance favors the

contemporaneous alternative method and decidedly so.

     MOTION TO INTRODUCE FORENSIC INTERVIEW AND VICTIM
     A.B.H.'S STATEMENTS PURSUANT TO 42 PA.C.S.A 5985.l(A)
     - TENDER YEARS HEARSAY

     In this motion, the Commonwealth moves to admit the

forensic interview conducted by Ashley Damiano of the Child's




                                5
Advocacy Center on or about July 25, 2017.       That interview was

recorded and the Commonwealth intends (as disclosed at our

hearing of April 25, 2018) to play this interview in total for:

the. jury.   The Commonwealth also seeks to introduce A.B.H.'s

statements to her mother Krista Blyler pursuant to the Tender

Years Hearsay Doctrine. -   The Commonweal th contends all of these

statements are appropriately admitted as consistent,

spontaneous, relevant, made in a short period of time, and

without any show of evidence of fabrication or coercion.

     The defense argues in response that the Court should look

closely t? see if a sufficient guarantee of trustworthiness

exists surrounding the circumstances under which the statements

are made.    This is_especially true of the forensic interview.

      We have heard the te�timony of Ashley Damiano as well. as

her credentials as a facilitator of forensic interviews which

children in sexual abuse cases.        Her experience is founded not

only in her education but perhaps more importantly in the

approximately three hundred interviews she has conducted

involving sexual abuse .investigations.      · We are satisfied the

statements made to the forensic examiner developed at our

hearing of April 25, 2018 were made in a neutral environment.

In that regard, we were impressed with the interview's

observation that the child was open and �illing to talk using




                                   6
descriptive language appropriate for a c;:hild of that age.      While

we concede there is "no absolute protection against coaching in

this or any situation, Ms. Damiano testified she does speak with

every child in an attempt to develop whether anyone has

discussed the interview with them.        In this case, she learned

noting which s�ggested coaching.        Taken in total, we believe the

statements are properly admitted both as reported by the mother

and the taped interview by Ms. Damiano.        Accordingly, we

determine they are admissible evidence in the case.

     In so holding,   (notwithstanding what the Court has

developed to this point in support of our rulings) it seems

obvious to us that within these statements also lie numerous

defenses which the defense will undoubtedly wish to raise and

which were, in fact, disclosed at our April 25, 2018 hearing as

we listened to the cross examination.        These include recantation

of her claims by the child (in one conversation with the

mother), questions relating to whether or not the mother

believed the child, and various inconsistencies which may exist

over time.   None of those defertses can be developed without the

presence of the statements of the case.        For this reason, we

believe our ruling in this matter is balanced and necessary to

provide a fair trial.




                                   7·
     MOTION IN LIMINE PURSUANT TO COMMONWEALTH V. MI�TNICK

     This motion is granted as the record now stands.     We ruled

in this fashion for the simple reason the defense has indicated

they are unaware of any instances of dishonest conduct which

they intend to raise which are unrelated to the instant

allegations.
                        -         '
               Should some door be opened of which this Court is

unaware we would be prepared to revisit this ruling in the

interest of justice but for now-given the absence of any

opposition by the defense in light of the fact they do not

intend to raise any issues of this sort this ruling is

appropriate.

                      MOTION TO AMEND INFORMATION
                                                             �
     The Commonwealth in its motion seeks to amend two defects

in the information as presently filed relating to grading.       The

defense has no objection to either amendment indicating on the

record that the amendments appear to be appropriate with grading

as provided by law so that there is no basis to contest them.

Accordingly, we order presently that the charge of violating -

Unlawful Contact with Minor at Count 13 presently graded as a

Felony of the Second Degree is amended to reflect a Felony of

the First Degree.   Similarly, the count of the information

charging Defendant Plowman with violating Corruption of Minor at

Count 14 graded as a Misdemeanor of the First Degree is amended




                                8
to reflect a Felony of the First Degree.     As the defense raises

no argument that these amendments prejudi8e the Defendant and

are consistent with applicable law, so ordered.

                        NOTICE OF EXPERT TESTIM:>NY

        In its motion the Commonwealth offers two expert witnesses.

who are intended to be called at trial.     Additionally, at our

hearing the Commonwealth noticed a third exp�rt not noted in

their motion in the person of a designated forensic psychologist

who would provide expert testimony generally to educate the jury

regarding the process of disclosure in child abuse cases and the

factors impacting a child's relationship with the perpetrator.

That expert would also provide education regarding victim

behaviors and the related dynamics of tral,lina and impact of

abuse.     This testimony is offered neither.to bolster victim

credibility nor to comment on this particular case with any

specificity.     Rather, it is introduced to generally educate the

jurors to disspell certain perceived myths and misinformation in

the areas of sexual abuse generally, victim's disclosure, and

victim's behaviors.     The defense objects to each of these

experts although the arguments are different with respect to

each.

        As to Ashley Damiano, the defense objects to her being

qualified as an expert by the Court due to her lack of what the




                                  .9
defense contends are the "necessary credentials" such as a

specifiG degree in a particular field or science which would

entitle her to be so qualified.

     We have examined this claim with respect to Ms. Damiano's

testimony and are satisfied she should.be qualified as an expert

although that-qualification would be limited to qualifying heF

as an expert in facilitating a child interview for forensic

purposes.   In so qualifying her, we note Ms. Damiano would not

be offering opinions as to the credibility of the child or

matters of that nature.   Instead, she would be qualified to the


                                               .
extent of supporting her expertise in providing a neutral

environment for an interview, conducting the interview without

the use of leading questions, and maintaining that neutral

atmosphere during the interview conducive to obtaining

disclosure from the child.   Accordingly, with the limitations

expressed in this opinion,   she will be qualified.

     With respect to the offer of a medical examiner to testify

regarding the physical examination of the child, the defense

objection is stated with more specificity.    Here the defense

objects to the expert's proffered testimony (apparently based on

the medical report) which suggests that a physical exam "neither

confirms nor rules out sexual abuse".




                                  10
      Havi�g considered that objection, we believe the testimony

is appropriate and, in fact, r�presents the current .state of the

medical conununity's ability to particularize whether or not

abuse has occurred.    Obviously, physical findings are

significant and the absence of any physical findings is

appropriately noted and argued by the defense.     However, to take

the position that the absence of physical-findings means that no

abuse has occurred is to deny this Court's
                                    . '    experience as to the

limitations of physical examinations as we have observed them

over twenty-nine years in other cases.

      Finally, the defense objects to the newly raised offer by

the Commonwealth of an expert in the field of forensic

psychological expert testimony.    We have reviewed the applicable

law in this area and especially the decision of the Pehnsylvania

Supreme Court in the case of CommonweaJth v. 01ivio, 127 A.3d

769   (2015).   Based on our reading of 01ivio, we believe that

this testimony is clearly admissible although it will be our

intention at trial to be mindful of setting appropriate limits.

As characterized in the report provided this testimony is

designed to be educational testimony which does not bolster the

victim's credibility but rather educates the jurors generally.

Accordingly, specific references to the case at issue in a

situation where the expert did not interview the child, the




                                  11
mother, or any of the principles should be (and will bel

restricted to general questions.                                                                  With this limitation in place,

we believe this expert is appropriately offered under present

Pennsylvania law and, accordingly, we will permit the testimony.

      Having discuss�d all of the outstanding motions and ruled

in the body of this opinion, so ordered�



                                                                                  BY THE COURT:


      , ..



                                                ,,�.;   .
                                                                     .   ;_,_ :-_ : . ,· �-   .
                                            .       .. .
                                                            •;   I




                                        J
             ·.. •/',l':'ft, ·..   ..
                 @e
                  _ .....,.

FILED: __ .,___ri__      f 2-_D_8
                  r cl_1__      (_
                                 __-
                                                        �




ajh




                                                                                      12